NUMBER 13-19-00489-CV

                    COURT OF APPEALS

            THIRTEENTH DISTRICT OF TEXAS

              CORPUS CHRISTI - EDINBURG


G-WIZ TRUCKING, LLC,                                   Appellant,

                               v.

GABRIELA IBARRA,                                       Appellee.


             On appeal from the 438th District Court
                   of Bexar County, Texas.
                         NUMBER 13-19-00490-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


MARCO KREUSSEL,                                                            Appellant,

                                          v.

GABRIELA IBARRA,                                                            Appellee.


                   On appeal from the 438th District Court
                         of Bexar County, Texas.


                       MEMORANDUM OPINION

            Before Justices Benavides, Hinojosa, and Tijerina
                Memorandum Opinion by Justice Tijerina

      Appellants, G-Wiz Trucking, LLC and Marco Kreussel, perfected an appeal in

appellate cause numbers 13-19-00489-CV and 13-19-00490-CV from judgments entered

by the 438th District Court of Bexar County, Texas in trial court cause numbers 2018-CI-


                                           2
18956 and 2019-CI-04685. 1 Appellants and appellee, Gabriela Ibarra, filed a joint motion

for judgment effectuating the parties’ settlement agreement. The motion states that the

parties have reached a settlement agreement and request that we vacate the trial court’s

judgments in both causes, dismiss the appeals in both appellate causes, and release

Western Surety Company of its obligations under the supersedeas bonds filed in trial

court cause numbers 2018-CI-18956 and 2019-CI-14685.

        On April 24, 2020, this Court abated the appeal. We now lift the abatement and

reinstate the case. Having considered the documents on file and the joint motion for

judgment effectuating the parties’ settlement agreement, the Court is of the opinion that

the motion should be granted. See TEX. R. APP. P. 42.1(a). The joint motion is hereby

GRANTED in both appellate causes. Accordingly, we VACATE the trial court’s judgments

in trial court cause numbers 2018-CI-18956 and 2019-CI-04685, and we DISMISS the

appeals in appellate cause numbers 13-19-00489-CV and 13-19-00490-CV. The

supersedeas bond filed by Western Surety Company is released and all obligations

thereon are discharged. We assess costs of the appeals against appellants. See TEX. R.

APP. P. 42.1(d) (“Absent agreement of the parties, the court will tax costs against the

appellant.”). Any pending motions are dismissed as moot in both appellate causes.

Having dismissed the appeals at the parties’ request, no motions for rehearing will be

entertained, and our mandates will issue forthwith.




        1 This case was transferred from the Fourth Court of Appeals in San Antonio to this Court pursuant
to a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.

                                                    3
                                 JAIME TIJERINA
                                 Justice
Delivered and filed the
15th day of October, 2020.




                             4